                                   DOCUMENT 2
                                                             ELECTRONICALLY  FILED
       Case 5:20-cv-01389-HNJ Document 1-1 Filed 09/18/20 Page 1 8/18/2020
                                                                 of 12 9:15 AM   FILED
                                                                           2020 Sep-18 PM 04:19
                                                               44-CV-2020-900221.00
                                                                           U.S. DISTRICT
                                                               CIRCUIT COURT     OF      COURT
                                                          LIMESTONE COUNTY,N.D.     OF ALABAMA
                                                                                ALABAMA
                                                             BRAD CURNUTT, CLERK
     IN THE CIRCUIT COURT OF LIMESTONE COUNTY, ALABAMA

CHRISTOPHER HILL,                      )
                                       )
      PLAINTIFF,                       )
                                       )
v.                                     )   CIVIL ACTION NUMBER:
                                       )   JURY TRIAL DEMANDED
SEQUIUM ASSET SOLUTIONS,               )
LLC; AT&T MOBILITY, LLC,               )
There may be other entities whose      )
true names and identities are          )
unknown to the Plaintiff at this       )
time, who may be legally               )
responsible for the claim(s) set       )
forth herein and who may be            )
added by amendment by the              )
Plaintiff when their true names        )
and identities are accurately          )
ascertained by further discovery.      )
Until that time, the Plaintiff will    )
designate these parties in             )
accordance with ARCP 9(h).             )
The word "entity" as used herein       )
is intended to refer to and include    )
any and all legal entities including   )
individual persons, any and all        )
forms of partnership any and all       )
types of corporations or other         )
partnerships, limited liability        )
companies, etc. The symbol             )
by which these parties defendants      )
are designated is intended to          )
include more than one entity in        )
the event that discovery reveals       )
that the descriptive                   )
characterizations of the symbol        )

                                  Page 1 of 12


                                                              EXHIBIT A
                                    DOCUMENT 2
       Case 5:20-cv-01389-HNJ Document 1-1 Filed 09/18/20 Page 2 of 12




applies to more than one "entity.”     )
In the present action, the party       )
Defendants which the                   )
Plaintiff must include by              )
descriptive characterization are as    )
follows: DEFENDANT A, and              )
B, the correct designation             )
of the person or entity                )
known as or doing business             )
as SEQUIUM ASSET                       )
SOLUTIONS, LLC;                        )
DEFENDANTS C and D, the                )
correct designation of the             )
person or entity known as              )
AT&T MOBILITY, LLC,;                   )
all of whose true and correct          )
names are otherwise unknown at         )
this time, but will be added by        )
amendment when ascertained;            )
                                       )
      DEFENDANTS.                      )


                                  COMPLAINT


      This is an action brought by the Plaintiff, Christopher Hill, for actual and

statutory damages, attorney’s fees, and costs for Defendant Sequium Asset

Solution’s violations of the Fair Debt Collections Practices Act, 15 U.S.C. § 1692

et seq. (hereinafter “FDCPA”).

      Plaintiff also seeks compensatory and punitive damages for the Defendants’

violations of Alabama’s common laws set forth herein.

                                   Page 2 of 12


                                                                     EXHIBIT A
                             DOCUMENT 2
 Case 5:20-cv-01389-HNJ Document 1-1 Filed 09/18/20 Page 3 of 12




               STATEMENT OF THE PARTIES

1.   Plaintiff, Christopher Hill, is over the age of nineteen (19) years and

     is a resident of the city of Athens in Limestone County, Alabama.

     Plaintiff is a “consumer” as that term is defined in the Fair Debt

     Collection Practices Act (“FDCPA”).

2.   Defendant Sequium Asset Solutions, LLC (hereinafter “Sequium”) is

     and at all times pertinent herein was, a foreign limited liability

     company or other legal entity organized under the laws of the State of

     Georgia and with its principal place of business in Marietta, Georgia.

3.   Sequium is engaged in the business of collecting debts owed to others

     and incurred for personal, family or household purposes. Sequium

     uses the mails and telephone in and about its efforts to collect debt.

     Sequium also reports debts alleged to be owed by consumers to the

     credit reporting agencies such as Equifax.

4.   Sequium is a debt collector as that term is defined by the Fair Debt

     Collection Practices Act at 15 U.S.C. §1692(a)(6).

5.   Defendant AT&T Mobility, LLC (hereinafter “AT&T”) is and at all

     times pertinent herein was, a foreign limited liability company or

     other legal entity organized under the laws of the State of Delaware

                            Page 3 of 12


                                                               EXHIBIT A
                              DOCUMENT 2
 Case 5:20-cv-01389-HNJ Document 1-1 Filed 09/18/20 Page 4 of 12




      with its principal place of business in Atlanta, Georgia.

6.    All events herein occurred in Limestone County, Alabama.

                     STATEMENT OF FACTS

                             Background

7.    On or about April 27, 2018, the Circuit Court of Limestone County,

      Alabama entered a Final Decree in the matter of Plaintiff’s divorce

      from his ex-spouse, Farrah Hill.

8.    At some point either just prior to or very soon after Plaintiff and

      Farrah Hill were divorced, Farrah Hill opened a cellular telephone

      account with AT&T using Plaintiff’s social security number or other

      identifying information without his permission or consent.

9.    Upon information and belief, without his permission or consent,

      Plaintiff was listed either as a co-signor on the AT&T account or as a

      responsible party on the AT&T account.

10.   Upon information and belief, the AT&T account became delinquent

      on or about April 11, 2019.

11.   Upon information and belief, on or about December 18, 2019, AT&T

      hired or retained Sequium to collect the AT&T delinquent account.

12.   On or about February 3, 2020, Sequium reported to Equifax

                             Page 4 of 12


                                                               EXHIBIT A
                              DOCUMENT 2
Case 5:20-cv-01389-HNJ Document 1-1 Filed 09/18/20 Page 5 of 12




      Information Services, LLC (“Equifax”), a credit reporting agency not

      a party to this lawsuit, that Plaintiff owed AT&T $1,114.00 (“the

      Debt”).

13.   Reporting alleged debts to credit reporting agencies, such as Equifax,

      is a debt collection tactic used by collection agencies such as

      Sequium in and about their efforts to collect debt from consumers.

14.   Plaintiff is not responsible for and has never owed either AT&T or

      Sequium this alleged debt.

15.   Upon discovering that this inaccurate debt was placed on his credit

      report and after noticing a significant drop in his credit score, Plaintiff

      contacted Sequium on or about May 2, 2020 disputing the Debt and

      informing Sequium that he believed his ex-wife wrongfully used his

      social security number to purchase a cell phone through AT&T.

16.   Plaintiff did not receive any meaningful response from Sequium other

      than an email that stated Sequium could not “identify relevant details”

      based upon the information Plaintiff provided to Sequium.

17.   Further, concerned about the apparent theft of his identity, Plaintiff

      filed a police report against Farrah Hill for identity theft with the

      Limestone County Sheriff’s Department on May 6, 2020.

                             Page 5 of 12


                                                                EXHIBIT A
                                DOCUMENT 2
    Case 5:20-cv-01389-HNJ Document 1-1 Filed 09/18/20 Page 6 of 12




   18.   On May 18, 2020, Plaintiff wrote to Equifax and Experian

         Information Solutions, LLC (“Experian”), both credit reporting

         agencies, to dispute the Sequium and AT&T credit reporting of the

         Debt that he did not owe that was being reported.

   19.   After investigating, both Equifax and Experian deleted the inaccurate

         information being reported by Sequium and/or AT&T relating to the

         alleged Debt.

   20.   On or about July 16, 2020, AT&T wrote to “Farrah Hill” but sent the

         letter to Plaintiff’s home address. In that letter, AT&T wrote that

         based upon its investigation, “you are responsible for the bill.” The

         letter further threatened that unless AT&T was contacted, further

         collection action would continue on the account.

                          CAUSES OF ACTION

                       COUNT ONE
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT15
                    U.S.C. § 1692 et seq.

   26.   The foregoing acts and omissions of Defendant Sequium and its

         employees and agents, including Sequium’s credit reporting of the

         Debt when Plaintiff did not owe it and is not responsible to pay it,

         constitute violations of the FDCPA, 15 U.S.C. § 1692 et seq., with

                               Page 6 of 12


                                                                 EXHIBIT A
                              DOCUMENT 2
Case 5:20-cv-01389-HNJ Document 1-1 Filed 09/18/20 Page 7 of 12




      respect to Plaintiff. These violations include but are not limited to

      violations of

      §§ 1692e(2)(A), 1692e(10) and 1692f.

27.   As a direct and proximate result of the wrongful conduct visited upon

      Plaintiff by Sequium in its collection efforts, Plaintiff suffered actual

      damages including, but not limited to, worry, stress, anxiety,

      embarrassment, physical pain, mental anguish and emotional distress.

28.   As a result of Defendant Sequium’s violations of the FDCPA,

      Plaintiff is entitled to actual damages in an amount to be determined

      by a struck jury pursuant to 15 U.S.C. § 1692k(a)(1); statutory

      damages in an amount up to $1,000.00 pursuant to 15 U.S.C. §

      1692k(a)(2)(A); and, reasonable attorney’s fees and costs pursuant to

      15 U.S.C. § 1692k(a)(3), from Defendant.

                           COUNT TWO
                           NEGLIGENCE

29.   The Defendants knew or should have known of the conduct set forth

      herein which was directed at and visited upon Plaintiff.

30.   The Defendants knew or should have known that said conduct was

      improper and violated the law. Additionally the Defendants owed a


                             Page 7 of 12


                                                                EXHIBIT A
                             DOCUMENT 2
Case 5:20-cv-01389-HNJ Document 1-1 Filed 09/18/20 Page 8 of 12




      duty to the Plaintiff which Defendants breached causing Plaintiff

      harm.

31.   The Defendants negligently failed to train and/or negligently failed to

      supervise their employees or agents in order to prevent said improper

      and illegal conduct.

32.   Defendant Sequium negligently failed to train and supervise its

      collectors with regard to the requirements and prohibitions of the

      FDCPA.

33.   Defendant AT&T negligently placed this debt for collection.

34.   Defendant AT&T negligently claimed that Plaintiff was responsible

      for a debt that he did not owe.

35.   Defendant AT&T negligently allowed his ex-wife to open a cellular

      telephone account without his permission or consent.

36.   Defendant AT&T negligently continues to claim that Plaintiff is

      responsible for paying a debt he does not owe and is not responsible

      to pay.

37.   As a proximate result of Defendants’ negligence, Plaintiff suffered

      harm.




                             Page 8 of 12


                                                             EXHIBIT A
                             DOCUMENT 2
Case 5:20-cv-01389-HNJ Document 1-1 Filed 09/18/20 Page 9 of 12




                         COUNT THREE
                         WANTONNESS

38.   The Defendants knew or should have known of the conduct set forth

      herein which was directed at and visited upon Plaintiff.

39.   The Defendants knew or should have known that said conduct was

      improper and violated the law.

40.   The Defendants recklessly and wantonly failed to train and/or

      recklessly and wantonly failed to supervise their employees or agents

      in order to prevent said improper and illegal conduct.

41.   Defendant Sequium recklessly and wantonly failed to train and

      supervise its collectors with regard to the requirements and

      prohibitions of the FDCPA.

42.   Defendant AT&T recklessly and wantonly placed this debt for

      collection.

43.   Defendant AT&T recklessly and wantonly claimed that Plaintiff was

      responsible for a debt that he did not owe. As such, Defendant

      Sequium continues to wrongfully attempt to collect the Debt from the

      Plaintiff.

44.   Defendant AT&T recklessly and wantonly allowed his ex-wife to


                            Page 9 of 12


                                                               EXHIBIT A
                             DOCUMENT 2
Case 5:20-cv-01389-HNJ Document 1-1 Filed 09/18/20 Page 10 of 12




      open a cellular telephone account without his permission or consent.

45.   Defendant AT&T recklessly and wantonly continues to claim that

      Plaintiff is responsible for paying a debt he does not owe and is not

      responsible to pay.

46.   As a result of Defendants’ reckless and wanton conduct, Plaintiff

      suffered harm including but not limited to worry, embarrassment,

      humiliation, anxiety and mental anguish among other personal

      injuries.

                    Respondeat Superior Liability

47.   At all times relevant herein, Defendant Sequium and its employees and

      agents acted as the agent of Defendant AT&T. The acts and omissions

      of Defendant Sequium and its employees and agents were committed

      within the scope of Sequium’s agency relationship with AT&T.

48.   The acts and omissions by Sequium and its employees and agents were

      incidental to, or of the same general nature as, the responsibilities

      Sequium was authorized to perform by Defendant AT&T in the

      collection of consumer debts such as the consumer debts allegedly owed

      by the Plaintiff.

49.   By committing these acts and omissions against the Plaintiff, Defendant

                            Page 10 of 12


                                                              EXHIBIT A
                                     DOCUMENT 2
       Case 5:20-cv-01389-HNJ Document 1-1 Filed 09/18/20 Page 11 of 12




             Sequium’s agents and employees were motivated to benefit Sequium’s

             principal, Defendant AT&T.

      50.    Defendant AT&T is therefore liable to Plaintiff through the Doctrine of

             Respondeat Superior for the intentional and negligent acts, errors, and

             omissions done in violation of the law by its agent, Sequium, in and

             about Sequium’s attempts to collect the alleged debt from the Plaintiff.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff claims damages of

the Defendants, jointly and severally, in both compensatory and punitive damages,

plus interest, costs, reasonable attorney’s fees and any such other and further relief

as this court deems proper and/or necessary.

      In addition to the above, Plaintiff further demands declaratory judgment that

Defendant Sequium’s conduct violated the FDCPA, statutory damages in the amount

of $1,000.00 for the violations of the FDCPA pursuant to 15 U.S.C. § 1692k and

costs and reasonable attorneys’ fees from Sequium for its violations of the FDCPA

pursuant to 15 U.S.C. § 1692k.

            PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY.



                                               /s/ W. Whitney Seals
                                               W. WHITNEY SEALS,
                                               Attorney for Plaintiff

                                   Page 11 of 12


                                                                      EXHIBIT A
                                     DOCUMENT 2
      Case 5:20-cv-01389-HNJ Document 1-1 Filed 09/18/20 Page 12 of 12




OF COUNSEL:

COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Facsimile: (205) 323-3906
filings@cochrunseals.com


PLAINTIFF’S ADDRESS:
Christopher Hill
25469 Queensbury Drive
Athens, AL 35613

PLEASE SERVE THE DEFENDANTS BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED TO THE FOLLOWING ADDRESSES:

SEQUIUM ASSET SOLUTIONS, LLC
C/O Registered Agent
Registered Agent Solutions, Inc.
2 North Jackson Street, Suite 605
Montgomery, AL 36104

AT&T, MOBILITY, LLC.
C/O Registered Agent
C T Corporation System
2 North Jackson Street, Suite 605
Montgomery, AL 36104




                                    Page 12 of 12


                                                              EXHIBIT A
